Citation Nr: 9913922
Decision Date: 04/20/99	Archive Date: 06/24/99

DOCKET NO. 96-41 003               DATE APR 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased evaluation for postoperative
residuals of left hip fracture, currently evaluated as 30 percent
disabling.

2. Entitlement to an increased evaluation for a history of
concussion with headaches, currently evaluated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel

INTRODUCTION

The veteran had active service from June 1985 to April 1989.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a May 1996 rating decision by the Department
of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois,
which denied the benefits sought on appeal.

The issue of entitlement to an increased evaluation for a history
of concussion with headaches will be addressed in the Remand
portion of this decision.

FINDINGS OF FACT

1. The veteran's postoperative residuals of left hip fracture are
manifested by marked hip disability without evidence of false
joint, non-union or ankylosis of the femur or ankylosis.

2. The veteran's postoperative residuals of left hip fracture have
not caused marked interference with employment, necessitated
frequent periods of hospitalization or otherwise presented an
exceptional or unusual disability picture.

- 2 -


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative
residuals of left hip fracture have not been met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 3.102, 3.321(b)(1), 4.1-4.14, 4.40,
4.71a, Diagnostic Code 5255 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his postoperative residuals of left hip
fracture are more than 30 percent disabling because they have
caused considerable pain and restriction of motion, limiting his
ability to walk. He testified that this disability has adversely
effected his job performance and that it currently threatens his
job security.

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation and is therefore well
grounded within the in  meaning of 38 U.S.C.A. 5107(a). A claim
that a service-connected condition has become more severe is well
grounded where the veteran asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-632 (1992). The Board also is satisfied that all relevant facts
have been properly developed and that no further assistance to the
veteran is required in order to comply with the duty to assist as
required under 38 U.S.C.A. 5107(a).

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities, which is based
on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. See 38
U.S.C.A. 1155; 38 C.F.R. 4.1.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned. See 38 C.F.R.

- 3 - 

4.7. Any reasonable doubt regarding a degree of disability will be
resolved favor of the veteran. See 38 C.F.R. 4.3.

In service, the veteran suffered a fracture of the left femoral
neck which required pinning. Service connection for residuals of a
fractured left hip was granted in a July 1989 rating decision. That
condition is currently evaluated as 30 percent disabling under
Diagnostic Code 5255. Diagnostic Code 5255 provides that impairment
of the femur is rated at 30 percent where there is marked hip or
knee joint disability. A 60 percent rating is for application when
there is fracture of the surgical neck with false joint or where
there is nonunion without loose motion and weightbearing preserved
with aid of brace. An 80 percent evaluation is warranted with
fracture of the shaft or anatomical neck with nonunion, with loose
motion. See 38 C.F.R. 4.71a, Diagnostic Code 5255. An increased
evaluation would also be appropriate if ankylosis were present. See
38 C.F.R. 4.71a, Diagnostic Code 5250 (I 99 8). Further, where
flexion of the thigh is limited to I 0 degrees, a 40 percent
disability evaluation is warranted. 38 C.F.R. 4.71a, Diagnostic
Code 5252 (1998). A flail hip joint warrants an 80 percent
disability evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5254
(1998).

Relevant medical records, including reports of VA examination,
outpatient treatment records and physician's statements, reveal
complaints of ongoing pain and difficulty walking but fail to
demonstrate evidence of false joint, nonunion or ankylosis of the
hip necessary for the aforementioned higher evaluations. The
veteran has been consistently noted to be neurovascularly intact.
A report of VA examination in April 1996 revealed decreased range
of motion of the hip, with flexion to 80 degrees, extension to 10
degrees, and abduction and adduction to 10 degrees. The veteran was
noted to demonstrate an abnormal gait. X-rays revealed avascular
necrosis of the femoral head and union of the old fracture. The
diagnosis was post-traumatic avascular necrosis of the left hip,
abnormal gait and restriction of activity. MRI of the hip in August
1996 was negative.

Findings on outpatient orthopedic evaluation in March 1997
suggested, in the opinion of the examiner, that the veteran's
chronic pain in the hip was likely related

- 4 -

to bursitis rather than avascular necrosis. The hip was tender to
palpation and strength was decreased in the entire lower left
extremity. Extension and abduction were accomplished to 45 degrees
each. Rotation was normal. There was pain with passive motion. The
veteran was reportedly treating his symptoms with a TENS unit,
physical therapy and pain reliever.

The Board finds that the preponderance of the evidence is against
the veteran's claim for an evaluation in excess of 30 percent for
postoperative residuals of left hip fracture. The veteran's hip
disability is characterized by pain and limited range of motion in
the left lower extremity, resulting in an altered gait. Objective
findings consistent with the veteran's complaints confirm marked
hip disability demonstrated by an inability to walk and stand for
prolonged periods but fail to suggest the presence of ankylosis,
false joint or nonunion, which would entitle him to a higher
evaluation under Diagnostic Codes 5250 or 5255. See 38 C.F.R.
4.71a, Diagnostic Codes 5250, 5255. Further, the evidence does not
demonstrate limitation of flexion of the thigh to 10 degrees or a
flail hipjoint. See 38 C.F.R. 4.71a, Diagnostic Codes 5252, 5254.

In addition to applicable schedular criteria, under 38 C.F.R. 4.40
and 4.45, the VA is required to consider whether an increased
evaluation could be assigned on the basis of functional loss due to
pain or weakness, to the extent that any such symptoms are
supported by adequate pathology. See DeLuca v. Brown, 8 Vet. App.
202, 204-06 (1995). In this case, the Board finds that the
veteran's complaints are supported by adequate pathology and that
he is appropriately compensated for pain and functional loss as a
manifestation of his marked hip disability. Both pain and
functional loss were carefully noted in the examination and
treatment records. However, the evidence, when viewed in
conjunction with the veteran's complaints, presents a clear picture
of the veteran's left hip disability which is squarely within the
current 30 percent rating.

The veteran has also advanced the theory that he is entitled to an
increased evaluation based on the effect of the hip problem on his
employment. Documents from his employer, the United States Postal
Service, show that he was considered

5 -

medically unsuitable to perform his job duties in 1992 and that he
was denied reassignment in 1994 based on his attendance record.
Attached were copies of requests for various types of leave which
were not dispositive. A letter from the veteran's union
representative dated in July 1996 indicates that the veteran was
unable to perform prolonged standing, a specific requirement for
his job. In August 1996, the veteran testified that he bad been
having trouble on the job because of his frequent absences
secondary to his hip problem.

Several functional assessments completed in 1997 show that the
veteran is considered generally restricted to a limited range of
light (and sedentary) exertional work with some non-exertional
restrictions. A request from the veteran for light duty work was
denied by his employer in April 1997 because there was no such work
available. In June 1997, the veteran's VA physician indicated that
the veteran should not lift more than 20 pounds or walk or stand
for more than four hours in the work day.

In determining the appropriateness of an extra-schedular evaluation
pursuant to the provisions of 38 C.F.R. 3.321(b)(1), the Board
considers whether the disability under consideration has caused
marked interference with employment, necessitated frequent periods
of hospitalization, or otherwise renders impracticable the
application of the regular schedular standards. Although the
veteran has in fact missed some work due to illness, the job-
related records are replete with reference to non-disability
related reasons for his absences. Moreover, while the Board
acknowledges the work restrictions which the hip disability
presents, marked interference is not shown. The fact that he can
perform some light exertional work remains uncontroverted. The
veteran's limited light exertional capability has unquestionably
affected his occupational base, as would any disability warranting
a 30 percent rating, but has not so restricted him from performing
basic work tasks as to result in his inability to work. He has
managed to maintain his employment despite his restrictions. Thus,
the Board concludes that this case does not present such an
exceptional or unusual disability picture as to render impractical
the application of the regular schedular standards. Under these
circumstances, the Board determines that the criteria for
assignment of an extra-schedular rating

- 6 -

pursuant to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell v.
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App.
218, 227 (1995).

In denying the veteran's claim, the Board has considered the
doctrine of reasonable doubt; however, as the preponderance of the
evidence is against the veteran's claim, the doctrine is not for
application. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

An evaluation in excess of 30 percent for post operative residuals
of left hip fracture is denied.

REMAND

The veteran's service-connected history of concussion with
headaches is rated under Diagnostic Codes 9304-8045. Under
Diagnostic Code 8045 purely neurological disabilities, such as
hemiplegia, epileptiform seizures, facial nerve paralysis, etc.,
following trauma to the brain, will be rated under the diagnostic
codes specifically dealing with such disabilities, with citation of
a hyphenated diagnostic code. Purely subjective complaints, such as
headache, dizziness, insomnia, etc., recognized as symptomatic of
brain trauma, will be rated as 10 percent and no more under
Diagnostic Code 9304. This 10 percent rating will not be combined
with any other rating for a disability due to brain trauma. Ratings
in excess of 10 percent for brain disease due to trauma under
Diagnostic Code 9304 are not assignable in the absence of a
diagnosis of multi-infarct dementia associated with brain trauma.
38 C.F.R. 4.124a, Diagnostic Code 8045 (1998). However, there are
some noted problems in this case raised by the most recent VA
examination in determining which of the veteran's reported
symptoms, other than headaches, are attributable to his service-
connected disability.

7 - 

In this regard, the Board is of the opinion that further
clarification would be helpful in light of the most recent
examination. Specifically, a February 1997 VA report of
neuropsychology evaluation contains an impression of depression
superimposed on chronic residual effects of closed head injury. The
examiner observed that the veteran suffered from mild to moderate
effects of diffuse head injury and identified several non-
subjective manifestations which she considered possibly related to
the old head injury. However, the examiner also suggested that
there were other possible diseases and conditions which could
account for these findings. As the veteran's entitlement to an
increased evaluation could be contingent on whether any of these
non-subjective findings are related to his service-connected
history of concussion, it would be helpful to ascertain the
likelihood of their relationship to that disability.

The Board notes further, that the veteran's representative, in
written argument submitted to the Board on the veteran's behalf, in
February 1999, indicated that the conclusion of the February 1997
examiner, as set forth above, should be construed as an informal
claim for depression as secondary to the veteran's service-
connected disability. In this regard, the Board notes that in a
January 1990 rating decision, the RO denied service connection for
organic brain syndrome, and anxiety disorder with history of
depression, and explained that the veteran's service medical
records did not show diagnosis or treatment of anxiety disorder or
depression and that organic brain syndrome was not shown by the
evidence of record. In a November 1990 rating decision, the RO
indicated that the prior denial of service connection for a
psychiatric disorder was confirmed because, if present, was first
noted at a time too remote from service, and therefore, no new and
material evidence had been submitted to establish service
connection for a psychiatric disorder. However, the relationship of
the psychiatric disability, if any, to the service-connected
disorder merits further exploration, inasmuch as the symptoms may
somewhat overlap and, moreover, allegations have been raised which
appear to somehow link the two. On remand, the RO should address
the representative's request for adjudication of service connection
for depression as secondary to the veteran's service-connected
history of concussion with headaches.

- 8 -                                                             
   
In view of the findings on the most recent evaluation, and in order to give
the appellant every consideration with respect to the present appeal, it is
the Board's opinion that further development of the case is necessary.
Accordingly, this case is REMANDED for the following action:

1. The veteran should be requested to provide the names and addresses of all
VA and private medical care providers who furnished treatment for his
service- connected history of concussion with headaches, as well as for any
psychiatric disability. These records should be obtained and incorporated
into the claims folder.

2. The veteran should be afforded a VA neurological examination for the
purpose of specifically defining the exact neurological symptoms attributable
to the service- connected history of concussion with headaches. The examiner
should thoroughly review the entire record and ensure that all necessary
tests are performed. Any neurological disability which may be characterized
as a residual of the concussion sustained in service should be clearly
identified, the degree of impairment shown, and such should be distinguished
from purely subjective complaints, such as headaches, dizziness, insomnia,
etc. The attention of the examiner is directed in this regard to Diagnostic
Codes 8045- 9304. The rationale for all opinions expressed should be fully
set forth. The claims file should be made available to the examiner in
connection with the study of the case.

3. The RO should afford the veteran an examination by a psychiatrist in order
to determine the nature, severity and etiology of the veteran's depression
and to obtain an opinion as to whether it is at least as likely as not that

- 9 -

the previously diagnosed depression is part and parcel of the veteran's
service-connected history of concussion with headaches or represents a
separate and distinct diagnostic entity. The examiner should consider whether
the depression is proximately due to or the result of the veteran's service-
connected history of concussion with headaches. In making such determination,
attention should be given to the entire record, including records of any
psychiatric treatment the veteran may submit pursuant to this remand, along
with the report of previous psychiatric and neurological examinations and the
psychological testing performed in February 1997. If additional testing is
deemed warranted, such should be accomplished prior to the examiner entering
his or her opinion. In any event, any psychiatric symptomatology which is
reasonably related to the service-connected history of concussion should be
fully set forth and the extent of impairment produced should be described.
Adequate rationale to support the opinions expressed should be provided and
the claims folder should be made available prior to the examination.

4. The RO should adjudicate the veteran's claim of entitlement to service
connection for depression as secondary to service-connected disability. The
veteran should be provided notice of this determination and of his appellate
and procedural rights. If the veteran files a timely notice of disagreement,
the RO should ensure that the veteran is afforded the opportunity to complete
all procedural steps necessary to advance an appeal before the Board in
accordance with the provisions of

- 10-

38 U.S.C.A. 7105 (West 1991) and 38 C.F.R. 20.200 (1998).

5. The RO should then readjudicate the issue of entitlement to an increased
evaluation for the veteran's service-connected history of concussion with
headaches in light of all pertinent evidence and all applicable laws,
regulations, and case law. If the benefits sought are not granted, the
appellant and his representative should be furnished a supplemental statement
of the case, and be afforded a reasonable opportunity to respond before the
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development. The Board
does not intimate any opinion as to the merits of the case, either favorable
or unfavorable, at this time. The veteran is free to submit any additional
evidence he desires to have considered in connection with his current appeal.
No action is required of the veteran until he is notified.

S. L. KENNEDY 
Member, Board of Veterans' Appeals

